The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a FINAL Office action in reply to the Amendments and Arguments received on December 8, 2021.

Status of Claims

Claims 1-3, 13-15 and 23 have been amended.
Claims 1-9, 13-19, 21-23 are currently pending and have been examined. 



	Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. See paragraph [0024] and [0036].

	
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 13-19, 21 - 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claims 1-9 are drawn to methods (i.e., a process) while claim(s) 13-19, 21, 22 and 23 is/are drawn to a system (i.e., a machine/manufacture). As such, claims 1-9, 13-19, 21, 22 and 23 are drawn to one of the statutory categories of invention (Step 1: YES).

Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 1 (representative of independent claim(s) 13 and 23) recites/describes the following steps:
receiving, content and an identifier of a landing page from a content request;
 identifying one or more anchor terms based on text in the content, a[n] anchor term comprising a string of one or more words; 
selecting a candidate meaning for association with each anchor term from a plurality of candidate meanings by: 
scoring each candidate meaning based on a comparison of each candidate meaning to one or more other terms in the content, and 
selecting the meaning for the anchor term based on the score for each candidate meaning; 
determining one or more content topics from the content, each content topic including a[n] anchor term and a corresponding the selected meaning for the anchor term, the one or more content topics representing subject matter included in the content; 
retrieving landing page content from the landing page corresponding linked to the identifier of the landing page; 
identifying one or more landing page anchor terms based on text in the landing page content, a landing page anchor term comprising a string of one or more words; 
selecting a meaning for association with each landing page anchor term from a plurality of candidate meanings by: 
scoring each candidate meaning based comparison of each candidate meaning to one or more other terms in the landing page content, and 
selecting the meaning for the landing page anchor term based on the score for each candidate meaning; 
determining one or more landing page topics associated with the landing page based on the retrieved landing page content, each landing page topic including a landing page anchor term and selected meaning for the landing page anchor term, the one or more landing page topics representing subject matter included in the landing page content; 
scoring the content request based at least in part on the one or more content topics and on the one or more landing page topics;
wherein scoring the digital content request comprises at least one of: identifying a number of topics included in both the one or more digital content topics and in the one or more landing page topics; or determining a probability of the landing page being associated with the one or more landing page topics given the one or more digital content topics; and in accordance with the following: 
(number of landing topics that overlap with advertisement content topics)2
(number of advertisement topics) (number of landing page topics)
determining whether the landing page includes content differing from content included in the content based at least in part on the scoring; and 
responsive to determining the landing page includes content differing from content included in the content, identifying the content request as ineligible for presentation to users  
These steps, under its broadest reasonable interpretation, describe or set-forth comparing topics associated with the advertisement content to topics associated with the landing page content to determine certain methods of organizing human activity" subject matter grouping of abstract ideas.

Furthermore, these steps, under its broadest reasonable interpretation, encompass mathematical calculations. These limitations therefore fall within the “mathematical concepts” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A - Prong One: YES).

Independent claim(s) 13 and 23 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase "integration into a practical application" is defined as requiring an additional element or a combination of 


The claim(s) recite the additional elements/limitations of:
" a processor of a computing device,” 
 “Digital content”
“system,” 
“computer readable storage medium” for executing instructions, 
a “processor” programmed to perform the retrieving, identifying and scoring steps, 
an “online system” for providing content intended for a user

The requirement to execute the claimed steps/functions " a processor of a computing device,” and  “Digital content” and “system,” and “computer readable storage medium” for executing instructions, and a “processor” programmed to perform the retrieving, identifying and scoring steps, and an “online system” for providing content intended for a user” is equivalent to adding the words ''apply it'' on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on producing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 

Although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology based problem.



The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).

Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

As discussed above in "Step 2A - Prong 2", the requirement to execute the claimed steps/functions " a processor of a computing device,” and  “Digital content” and “system,” and “computer readable storage medium” for executing instructions, and a “processor” programmed to perform the retrieving, identifying and scoring steps, and an “online system” for providing content intended for a user” is equivalent to adding the words "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as "significantly more" (see MPEP 2106.05 (f)).

As discussed above in “Step 2A - Prong 2”, the recited additional element(s) of " a processor of a computing device,” and  “Digital content” and “system,” and “computer readable storage medium” for executing instructions, and a “processor” programmed to perform the retrieving, identifying and scoring steps, and an “online system” for providing content intended for a user” serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more5' (see MPEP 2106.05(g,h)).

Additionally, the determination that associating/storing data in a database is well understood, routine, and conventional is supported by the Versata Dev. Group, Inc. F. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir, 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database. 

Furthermore, the determination that receiving data/messages over a network is well understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com. Inc., 788 F.3d 1359, 1363. 115 USPQ2d 1090, 1093 (Fed Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106 (d)(II), which note the well understood, routine, conventional nature of receiving data/messages over a network.

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.

Dependent claims 2-9, 14-19, 21 - 23 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-9, 14-19, 21 - 23 is/are further part of the 

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 13-19, 21 - 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seth et al. (2008/0040389) and Dean et al. (2004/0059708) in view of Jung et al. (2015/0161672).


Claim 1
Seth et al. discloses an online system receives advertisement ("ad") requests for presentation to online system users, with each ad request including advertisement content and identifying a landing page.
receiving, by a processor of a computing device, digital content and an identifier of a landing page from a digital content request stored by an online system (Seth [0047]); See at least “The Landing Page Identifier identifies one or more mobile web URLs (from each cluster) as potential landing pages that may be included in a search index of documents which may be displayed on a mobile device.”
identifying one or more digital anchor terms based on text in the digital content, a digital anchor term comprising a string of one or more words (Seth [0046]); See at least “URL Analyzer 312 also includes a Token Generator 314, which evaluates the mobile web URLs to determine one or more keywords and/or other tokens [digital anchor term] that correspond to the characteristics of the URLs in a cluster.”
retrieving landing page content from the landing page corresponding linked to the identifier of the landing page (Seth [0047]); 
Seth et al. does not explicitly teach candidate meaning. Dean teaches:
selecting a candidate meaning for association with each digital anchor term from a plurality of candidate meanings by: scoring each candidate meaning based on a comparison of each candidate See at least “In any situation where terms within text are assigned weights or scores, those resulting scores may be used to determine which terms will be identified as topics for the target document.”
determining one or more digital content topics from the digital content, each digital content topic including a digital anchor term and a corresponding the selected meaning for the digital anchor term, the one or more digital content topics representing subject matter included in the digital content (Dean [0050]-[0054]); See at least “Alternatively, or in addition, it may be determined that terms having a score that exceeds Y (or a subset thereof) will constitute topics for the target document, with Y being some defined number.”
identifying one or more landing page anchor terms based on text in the landing page content, a landing page anchor term comprising a string of one or more words (Dean [0051]); See “In the context of a web page, this is often described as anchor text.”
selecting a meaning for association with each landing page anchor term from a plurality of candidate meanings by: scoring each candidate meaning based comparison of each candidate meaning to one or more other terms in the landing page content, and selecting the meaning for the landing page anchor term based on the score for each candidate meaning (Dean [0048]-[0049]); See at least “In any situation where terms within text are assigned weights or scores, those resulting scores may be used to determine which terms will be identified as topics for the target document.”
determining one or more landing page topics associated with the landing page based on the retrieved landing page content, each landing page topic including a landing page anchor term and selected meaning for the landing page anchor term, the one or more landing page topics representing subject matter included in the landing page content (Dean [Claim 40]);  See at least “determining anchor text corresponding to the target web page…analyzing the revised content of the target web page to identify a set of one or more topics.”
wherein scoring the digital content request comprises at least one of: identifying topics included in both the one or more digital content topics and in the one or more landing page topics (Dean See “any technique for classifying the target document into a set of one or more topics or categories may be used.” 
Dean does not explicitly disclose identifying a number of topics . However, Dean teaches that the topics of the target document and the landing page are identified and compared to determine if a match exists. Dean teaches that only one match must exist for the document to determined relevant [number of topics= 1]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that all matching topics would be counted, to increase the likelihood that the document is relevant. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of an ad request including advertisement content and identifying a landing page, as taught by Seth et al, the associated [candidate] meaning, as taught by Dean et al., to ensure that the user gets ads relevant to the concept of the page that is presenting the ad.
	Seth et al. nor Dean et al. explicitly disclose preventing advertisements that don’t match the landing page topic. Jung teaches: 
scoring the digital content request based at least in part on the one or more digital content topics and on the one or more landing page topics (Jung [0041]); See at least “the image-fingerprinting module 316 may generate an image-based probability score representing a probability that an advertisement 204 or landing page 214 is inappropriate for children.”
determining a probability of the landing page being associated with the one or more landing page topics given the one or more digital content topics [not required]
 and in accordance with the following:
(number of landing topics that overlap with advertisement content topics)2
(number of advertisement topics) (number of landing page topics)
(Jung [0067][0092]) See at least “The textual analysis performed at 71S compares words found in the advertisement or in the landing page to a library of known inappropriate words and determines that the advertisement is inappropriate for the target age group when a word from the library is found in either the advertisement or in the landing page.”
determining whether the landing page includes content differing from content included in the digital content based at least in part on the scoring; and responsive to determining the landing page includes content differing from content included in the digital content, identifying the digital content request as ineligible for presentation to users of the online system (Jung [0043][0046][0068]-[0073]).  See also [0063] “The ultimate decision of whether or not to display a given advertisement 204 is made by the advertisement clearance module 406. That decision may be based on either a binary evaluation (i.e., appropriate or inappropriate) provided by the advertisement evaluation system 112 or comparison of a numeric value from the advertisement evaluation system 112 to a threshold designated in the advertisement clearance module 406.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of identifying a landing page and matching topics by candidate meaning, as taught Seth et al. and Dean et al, the method of preventing content, as taught by Jung et al. to ensure that the viewers are viewing relevant content.

Claim 2
Seth discloses the limitations above. Seth et al. does not explicitly teach scoring the digital content. Dean teaches:
wherein scoring the digital content based at least in part on the one or more digital content topics and on the one or more landing page topics comprises: scoring the digital content based on the identified number of topics (Dean [0045][0053][Claim 1]).  See “any technique for classifying the target document into a set of one or more topics or categories may be used.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of an ad request including advertisement content and identifying a landing page, as taught by Seth et al, scoring the digital content, as taught by Dean et al., to ensure that the user gets ads relevant to the concept of the page that is presenting the ad.



Claim 3
Seth et al. and Dean et al. discloses the limitations above. Neither teach scoring the digital content based at least in part on the determined probability. Jung et al teaches:
wherein scoring the digital content based at least in part on the one or more digital content topics and on the one or more landing page topics comprises: scoring the digital content based at least in part on the determined probability (Jung [0005][0035][0055][0067]).  See at least “the evaluations may be presented as an appropriateness score that represents either a degree of appropriateness/inappropriateness or a probability that a given advertisement 204 is appropriate/inappropriate for children.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of identifying a landing page and matching topics by candidate meaning, as taught Seth et al. and Dean et al, the method of preventing content, as taught by Jung et al. to ensure that the viewers are viewing relevant content.

Claim 4
Seth et al. discloses the limitations above. Seth et al. does not explicitly teach candidate meaning. Dean teaches:
wherein scoring the digital content based at least in part on the one or more digital content topics and on the one or more landing page topics comprises: determining a number of the landing page topics matching a digital content topic; determining a product of a number of the digital content topics and a number of the landing page topics; and scoring the digital content based at least in part on a ratio of a square of the determined number to the determined product (Dean [0048]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of an ad request including advertisement content and identifying a landing page, as taught by Seth et al, the associated [candidate] meaning, as taught by Dean et al., to ensure that the user gets ads relevant to the concept of the page that is presenting the ad.


Claim 5
Seth et al. and Dean et al. discloses the limitations above. Neither teach determining whether the landing page includes content differing from content included in the digital content based at least in part on the comparing. Jung et al teaches:
wherein determining whether the landing page includes content differing from content included in the digital content based at least in part on the scoring comprises: comparing the score of the digital content request to a threshold value; and determining whether the landing page includes content differing from content included in the digital content based at least in part on the comparing (Jung [0033]). See at least “Both the advertisement 204 [digital content] and any associated landing page 212 may be compared with a list of advertisements and landing pages 308 to determine if either the advertisement 204 or the landing page 212 has been previously identified as being inappropriate for children.”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of identifying a landing page and matching topics by candidate meaning, as taught Seth et al. and Dean et al, the method of preventing content, as taught by Jung et al. to ensure that the viewers are viewing relevant content.

Claim 6
Seth et al. and Dean et al. discloses the limitations above. Neither teach determining the landing page includes content differing from content included in the digital content if the score of the digital content request is less than the threshold value. Jung et al teaches:
wherein determining whether the landing page includes content differing from content included in the digital content based at least in part on the comparing comprises: determining the landing page includes content differing from content included in the digital content if the score of the ad digital content request is less than the threshold value (Jung [0035][106]). See at least “The appropriateness score may be configured as a continuous variable that could range, for example, from 0 to 100. In implementations in which output from the advertisement evaluation module 310 is an appropriateness score, applications 104 may be configured with thresholds that determine which score level for an advertisement 204 causes the application 104 to block the advertisement 204. “
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of identifying a landing page and matching topics by candidate meaning, as taught Seth et al. and Dean et al, the method of preventing content from display, as taught by Jung et al. to ensure that the viewers are viewing relevant content.

Claim 7
Seth et al. and Dean et al. discloses the limitations above. Neither teach a training set. Jung et al teaches:
wherein the threshold value is determined based at least in part on a training set including a plurality of topics (Jung [0035]).   See at least “Workable threshold levels may be identified through training and/or trial-and-error.”

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of identifying a landing page and matching topics by candidate meaning, as taught Seth et al. and Dean et al, the use of a training set, as taught by Jung et al. to ensure that the viewers are viewing relevant content.

Claim 8
Seth discloses the limitations above. Seth et al. does not explicitly teach the threshold value. Dean teaches:
wherein the threshold value is determined based on one or more of the digital content topics or the one or more landing page topics (Dean [0048]). See at least “A slightly more complex approach would be to identify a term as a topic if it appears in the target document more than N times, such as N=2 (and indeed such a threshold-based approach could be used whenever terms within text are being analyzed). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of an ad request including advertisement content and identifying a landing page, as 

Claim 9
Seth et al. and Dean et al. discloses the limitations above. Neither teach identifying the digital content request for manual review. Jung et al teaches:
responsive to determining the landing page includes content differing from content included in the digital content, identifying the digital content request for manual review (Jung [0065]).  See “Wrong answers may be minimized by checking the performance of the advertisement evaluation module 310 against a training set of advertisements that have been previously, manually characterized as appropriate for children or inappropriate for children.”
Jung does not explicitly disclose responsive to determining the landing page includes content differing from content included in the digital content, identifying the digital content request for manual review. However, Jung teaches that when the automated method of comparing content to a landing process is wrong, it is compared to content that has been manually characterized as appropriate or inappropriate. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this review would be conducted manually because automated systems fail and users should be able to see advertisements that are in fact appropriate. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of identifying a landing page and matching topics by candidate meaning, as taught Seth et al. and Dean et al, Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of identifying a landing page and matching topics by candidate meaning, as taught Seth et al. and Dean et al, the method of preventing content from display, as taught by Jung et al. to ensure that the viewers are viewing relevant content, as taught by Jung et al. to ensure that the viewers are viewing relevant content.

	


Claim 13 
Seth discloses the following limitations:
receive digital content and an identifier of a landing page from an a digital content request stored by an online system (Seth [0047]); See at least “The Landing Page Identifier identifies one or more mobile web URLs (from each cluster) as potential landing pages that may be included in a search index of documents which may be displayed on a mobile device.”
identify one or more digital anchor terms based on text in the digital content, an advertisement anchor term comprising a string of one or more words (Seth [0046]); See at least “URL Analyzer 312 also includes a Token Generator 314, which evaluates the mobile web URLs to determine one or more keywords and/or other tokens [digital anchor term] that correspond to the characteristics of the URLs in a cluster.”
retrieve landing page content from the landing page linked to the identifier of the landing page (Seth [0047]);
Seth et al. does not explicitly teach candidate meaning. Dean teaches:
select a meaning for association with each digital anchor term from a plurality of candidate meanings by: scoring each candidate meaning based on a comparison of each candidate meaning to one or more other terms in the digital content, and selecting the meaning for the digital anchor term based on the score for each candidate meaning (Dean [0050]); See at least “In any situation where terms within text are assigned weights or scores, those resulting scores may be used to determine which terms will be identified as topics for the target document.”
determine one or more digital content topics from the digital content, each digital content topic including a digital content anchor term and a the selected meaning for the digital anchor term, the one or more digital content topics representing subject matter included in the digital content (Dean [0050]-[0054]); See at least “Alternatively, or in addition, it may be determined that terms having a score that exceeds Y (or a subset thereof) will constitute topics for the target document, with Y being some defined number.”
identify one or more landing page anchor terms based on text in the landing page content, a landing page anchor term comprising a string of one or more words (Dean [0051]); See “In the context of a web page, this is often described as anchor text.”
select a meaning of a plurality for association with each landing page anchor term from a plurality of candidate meaning by: scoring each candidate meaning based on a of the page term comparison of each candidate meaning to one or more other terms in the landing page content, and selecting the meaning for the landing page anchor term based on the score for each candidate meaning (Dean [0048]-[0049]); See at least “In any situation where terms within text are assigned weights or scores, those resulting scores may be used to determine which terms will be identified as topics for the target document.”
determine one or more landing page topics associated with the landing page based on the retrieved landing page content, each landing page topic including a landing page anchor term and a meaning for the landing page anchor term, the one or more landing page topics representing subject matter included in the landing page content (Dean [Claim 40]);  See at least “determining anchor text corresponding to the target web page…analyzing the revised content of the target web page to identify a set of one or more topics.”
wherein to score the digital content request comprises at least one of: identifying a number of topics included in both the one or more digital content topics and in the one or more landing page topics; (Dean [0045][0053][Claim 1]).  See “any technique for classifying the target document into a set of one or more topics or categories may be used.” 
Dean does not explicitly disclose identifying a number of topics . However, Dean teaches that the topics of the target document and the landing page are identified and compared to determine if a match exists. Dean teaches that only one match must exist for the document to determined relevant [number of topics= 1]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that all matching topics would be counted, to increase the likelihood that the document is relevant. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of an ad request including advertisement content and identifying a landing 
Seth et al. nor Dean et al. explicitly disclose preventing advertisements that don’t match the landing page topic. Jung teaches: 
score the digital content request based at least in part on the one or more digital content topics and on the one or more landing page topics (Jung [0041]); See at least “the image-fingerprinting module 316 may generate an image-based probability score representing a probability that an advertisement 204 or landing page 214 is inappropriate for children.”
determine a probability of the landing page being associated with the one or more landing page topics given the one or more digital content topics[not required]
 in accordance with the following:
(number of landing topics that overlap with advertisement content topics)2
(number of advertisement topics) (number of landing page topics)
(Jung [0067][0092]) See at least “The textual analysis performed at 71S compares words found in the advertisement or in the landing page to a library of known inappropriate words and determines that the advertisement is inappropriate for the target age group when a word from the library is found in either the advertisement or in the landing page.”
determine whether the landing page includes content differing from content included in the digital content based at least in part on the scoring; and responsive to determining the landing page includes content differing from content included in the digital content, identify the ad digital content request as ineligible for presentation to users of the online system (Jung [0043][0046][0068]-[0073]).  See also [0063] “The ultimate decision of whether or not to display a given advertisement 204 is made by the advertisement clearance module 406. That decision may be based on either a binary evaluation (i.e., appropriate or inappropriate) provided by the advertisement evaluation system 112 or comparison of a numeric value from the advertisement evaluation system 112 to a threshold designated in the advertisement clearance module 406.


Claim 14
Seth et al. does not explicitly teach candidate meaning. Dean teaches:
 wherein to score the digital content based at least in part on the one or more digital content topics and on the one or more landing page topics further comprises instructions that, when executed by the processor, cause the processor to: score the digital content based on the identified number of topics (Dean [0045][0053][Claim 1]).  See “any technique for classifying the target document into a set of one or more topics or categories may be used.”

Claim 15
Seth discloses the limitations above. Seth et al. does not explicitly teach scoring the digital content. Dean teaches:
wherein to score the digital content based at least in part on the one or more digital content topics and on the one or more landing page topics further comprises instructions that, when executed by the processor, cause the processor to: score the digital content based at least in part on the determined probability (Jung  [0005][0035][0055][0067]).  See at least “the evaluations may be presented as an appropriateness score that represents either a degree of appropriateness/inappropriateness or a probability that a given advertisement 204 is appropriate/inappropriate for children.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of an ad request including advertisement content and identifying a landing page, as taught by Seth et al, scoring the digital content, as taught by Dean et al., to ensure that the user gets ads relevant to the concept of the page that is presenting the ad.

Claim 16
Seth et al. discloses the limitations above. Seth et al. does not explicitly teach candidate meaning. Dean teaches:
wherein to score the digital content based at least in part on the one or more digital content topics and on the one or more landing page topics further comprises instructions that, when executed by the processor, cause the processor to: determine a number of the one or more landing page topics matching a digital content topic; determine a product of a number of the digital content topics and a number of the landing page topics; and score the digital content based at least in part on a ratio of a square of the determined number to the determined product (Dean [0048]).   
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of an ad request including advertisement content and identifying a landing page, as taught by Seth et al, the associated [candidate] meaning, as taught by Dean et al., to ensure that the user gets ads relevant to the concept of the page that is presenting the ad.

Claim 17
Seth et al. and Dean et al. discloses the limitations above. Neither teach determining whether the landing page includes content differing from content included in the digital content based at least in part on the comparing. Jung et al teaches, 
wherein to determine whether the landing page includes content differing from content included in the digital content based at least in part on the scoring further comprises instructions that, when executed by the processor, cause the processor to: compare the score of the ad-digital content request to a threshold value; and determine whether the landing page includes content differing from content included in the digital content based at least in part on the comparing (Jung [0033]). See at least “Both the advertisement 204 [digital content] and any associated landing page 212 may be compared with a list of advertisements and landing pages 308 to determine if either the advertisement 204 or the landing page 212 has been previously identified as being inappropriate for children.”  


Claim 18
Seth et al. and Dean et al. discloses the limitations above. Neither teach determining the landing page includes content differing from content included in the digital content if the score of the digital content request is less than the threshold value. Jung et al teaches:
wherein to determine whether the landing page includes content differing from content included in the digital content based at least in part on the comparing further comprises instructions that, when executed by the processor, cause the processor to: determine the landing page includes content differing from content included in the digital content if the score of the ad digital content request is less than the threshold value (Jung [0035][0106]). See at least “The appropriateness score may be configured as a continuous variable that could range, for example, from 0 to 100. In implementations in which output from the advertisement evaluation module 310 is an appropriateness score, applications 104 may be configured with thresholds that determine which score level for an advertisement 204 causes the application 104 to block the advertisement 204. “ 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of identifying a landing page and matching topics by candidate meaning, as taught Seth et al. and Dean et al, the method of preventing content from display, as taught by Jung et al. to ensure that the viewers are viewing relevant content.

Claim 19
Seth et al. and Dean et al. discloses the limitations above. Neither teach identifying the digital content request for manual review. Jung et al teaches: 
wherein the computer readable storage medium has further instructions encoded thereon that, when executed by the processor, cause the processor to: responsive to determining the landing See “Wrong answers may be minimized by checking the performance of the advertisement evaluation module 310 against a training set of advertisements that have been previously, manually characterized as appropriate for children or inappropriate for children.”
Jung does not explicitly disclose responsive to determining the landing page includes content differing from content included in the digital content, identifying the digital content request for manual review. However, Jung teaches that when the automated method of comparing content to a landing process is wrong, it is compared to content that has been manually characterized as appropriate or inappropriate. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this review would be conducted manually because automated systems fail and users should be able to see advertisements that are in fact appropriate. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of identifying a landing page and matching topics by candidate meaning, as taught Seth et al. and Dean et al, Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of identifying a landing page and matching topics by candidate meaning, as taught Seth et al. and Dean et al, the method of preventing content from display, as taught by Jung et al. to ensure that the viewers are viewing relevant content, as taught by Jung et al. to ensure that the viewers are viewing relevant content.

Claim 21
Seth et al. and Dean et al. discloses the limitations above. Neither teach a training set. Jung et al teaches:
wherein the threshold value is determined based at least in part on a training set including a plurality of topics (Jung [0035]).   See at least “Workable threshold levels may be identified through training and/or trial-and-error.” 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of identifying a landing page and matching topics by candidate meaning, as taught 

Claim 22
Seth discloses the limitations above. Seth et al. does not explicitly teach the threshold value. Dean teaches: 
wherein the threshold value is determined based on one or more of the digital content topics or the one or more landing page topics  (Dean [0048]). See at least “A slightly more complex approach would be to identify a term as a topic if it appears in the target document more than N times, such as N=2 (and indeed such a threshold-based approach could be used whenever terms within text are being analyzed).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of an ad request including advertisement content and identifying a landing page, as taught by Seth et al, the threshold value, as taught by Dean et al., to ensure that the user gets ads relevant to the concept of the page that is presenting the ad.

Claim 23
Seth discloses the following limitations: 
receiving, by a processor of a computing device, digital content and an identifier of a landing page from a digital content request stored by an online system (Seth [0047]); See at least “The Landing Page Identifier identifies one or more mobile web URLs (from each cluster) as potential landing pages that may be included in a search index of documents which may be displayed on a mobile device.”
identifying one or more digital anchor terms based on text in the digital content, a digital anchor term comprising a string of one or more words; (Seth [0046]); See at least “URL Analyzer 312 also includes a Token Generator 314, which evaluates the mobile web URLs to determine one or more keywords and/or other tokens [digital anchor term] that correspond to the characteristics of the URLs in a cluster.”
retrieving landing page content from the landing page corresponding linked to the identifier of the landing page (Seth [0047]);  
Seth et al. does not explicitly teach candidate meaning. Dean teaches:
selecting a candidate meaning for association with each digital anchor term from a plurality of candidate meanings by: scoring each candidate meaning based on a comparison of each candidate meaning to one or more other terms in the digital content, and selecting the meaning for the digital anchor term based on the score for each candidate meaning (Dean [0050]); See at least “In any situation where terms within text are assigned weights or scores, those resulting scores may be used to determine which terms will be identified as topics for the target document.”
determining one or more digital content topics from the digital content, each digital content topic including a digital anchor term and a corresponding the selected meaning for the digital anchor term, the one or more digital content topics representing subject matter included in the digital content (Dean [0050]-[0054]); See at least “Alternatively, or in addition, it may be determined that terms having a score that exceeds Y (or a subset thereof) will constitute topics for the target document, with Y being some defined number.”
identifying one or more landing page anchor terms based on text in the landing page content, a landing page anchor term comprising a string of one or more words (Dean [0051]); See “In the context of a web page, this is often described as anchor text.”
selecting a meaning for association with each landing page anchor term from a plurality of candidate meanings by: scoring each candidate meaning based comparison of each candidate meaning to one or more other terms in the landing page content, and selecting the meaning for the landing page anchor term based on the score for each candidate meaning (Dean [0048]-[0049]); See at least “In any situation where terms within text are assigned weights or scores, those resulting scores may be used to determine which terms will be identified as topics for the target document.”
determining one or more landing page topics associated with the landing page based on the retrieved landing page content, each landing page topic including a landing page anchor term and selected meaning for the landing page anchor term, the one or more landing page topics representing subject matter included in the landing page content (Dean [Claim 40]);  See at least “determining anchor text corresponding to the target web page…analyzing the revised content of the target web page to identify a set of one or more topics.”
wherein to score the digital content request comprises at least one of: identifying a number of topics included in both the one or more digital content topics and in the one or more landing page topics; (Dean [0045][0053][Claim 1]).  See “any technique for classifying the target document into a set of one or more topics or categories may be used.” 
Dean does not explicitly disclose identifying a number of topics . However, Dean teaches that the topics of the target document and the landing page are identified and compared to determine if a match exists. Dean teaches that only one match must exist for the document to determined relevant [number of topics= 1]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that all matching topics would be counted, to increase the likelihood that the document is relevant. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of an ad request including advertisement content and identifying a landing page, as taught by Seth et al, the associated [candidate] meaning, as taught by Dean et al., to ensure that the user gets ads relevant to the concept of the page that is presenting the ad.
	Seth et al. nor Dean et al. explicitly disclose preventing advertisements that don’t match the landing page topic. Jung teaches: 
scoring the digital content request based at least in part on the one or more digital content topics and on the one or more landing page topics (Jung [0041]); See at least “the image-fingerprinting module 316 may generate an image-based probability score representing a probability that an advertisement 204 or landing page 214 is inappropriate for children.”
determine a probability of the landing page being associated with the one or more landing page topics given the one or more digital content topic [not required]
 in accordance with the following:
(number of landing topics that overlap with advertisement content topics)2
(number of advertisement topics) (number of landing page topics)

See at least “The textual analysis performed at 71S compares words found in the advertisement or in the landing page to a library of known inappropriate words and determines that the advertisement is inappropriate for the target age group when a word from the library is found in either the advertisement or in the landing page.”
determining whether the landing page includes content differing from content included in the digital content based at least in part on the scoring; and responsive to determining the landing page includes content differing from content included in the digital content, identifying the digital content request as ineligible for presentation to users of the online system (Jung [0043][0046][0068]-[0073]).  See also [0063] “The ultimate decision of whether or not to display a given advertisement 204 is made by the advertisement clearance module 406. That decision may be based on either a binary evaluation (i.e., appropriate or inappropriate) provided by the advertisement evaluation system 112 or comparison of a numeric value from the advertisement evaluation system 112 to a threshold designated in the advertisement clearance module 406.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of identifying a landing page and matching topics by candidate meaning, as taught Seth et al. and Dean et al, the method of preventing content, as taught by Jung et al. to ensure that the viewers are viewing relevant content.

Response to Arguments
Applicant's arguments with respect to the rejection under 35 USC 103 have been fully considered but they are not persuasive. 

Applicant Argues: Applicant respectfully submits that Seth, Dean, and Jung, either alone or in combination, fail to disclose, or even suggest, a "method" comprising at least "scoring the digital content request based at least in part on the one or more digital content topics and on the one or more landing page topics, wherein scoring the digital content request comprises at least one of: identifying a number of topics included in both the one or more digital content topics and in the one or more landing page topics; or determining a probability of the landing page being associated with the one or more landing page topics given the one or more digital content topics.

Examiner respectfully disagrees. Examiner has issued a rejection under 35 USC 103 because "the differences between the claimed invention and the prior art," (MPEP 2158) have been acknowledged. However, while Dean does not explicitly disclose  identifying a number of topics, Dean teaches that the topics of the target document and the landing page are identified and compared to determine if a match exists. Dean teaches that only one match must exist for the document to determined relevant [number of topics= 1]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that all matching topics would be counted, to increase the likelihood that the document is relevant. 


Applicant Argues: The combination of these references is clearly based on classic improper hindsight.

Examiner respectfully disagrees. The instant application is directed to detecting suspicious digital content
(such as advertisements), by detecting  difference in content from content associated with landing pages.

Seth teaches determining a related domain using an anchor text mapper. See paragraph [0058] “a keyword match is not possible, or is not close enough to be confident in the match. As an alternative, or to improve 

Dean teaches determining a list of one or more topics associated with a web page and considering an advertisement relevant if is associated with key words belonging to a list of topics.

Jung teaches preventing the display of an advertisement if it does not match the landing page topic (due to inappropriate content).

Each of the cited references pertain to relating advertisements to landing pages, calculating differences and making a decision about whether to display content and serves as the reason to combine the references.


Applicant's arguments with respect to the rejection under 35 USC 101 have been fully considered but they are not persuasive. 

Applicant Argues: The Examiner argues that claims 1-4, 6-10, 12-17, and 19-20 are directed toward an abstract idea. Claim 1 clearly recites sufficient structural hardware elements and functionality, such as "online system," "processor," and "memory," that operate without any human intervention or any manual processes. In other words, the claim recites performance of various actions that are performed "automatically" by the "system" using a "processor," and "memory" that cannot be performed by merely mental processes. Accordingly, the underlying processes recited in claim 1 are clearly not acts performed by a human, using a pen of paper, but acts that must be performed by one or more specific computers, machines, or systems, to achieve or perform the specific claimed functions and features.



Furthermore, Applicant’s amendments do not advance the claims. The amended language represents abstract ideas using mathematical relationships.

Applicant Argues: Applicant submits that the claimed invention nevertheless satisfies prong two of
Step 2A analysis under the 2019 PEG.

Examiner respectfully disagrees and maintains the position of the Patent Trial and Appeal Board whose response is on the record dated March 31, 2021. The only additional elements beyond the abstract idea recited in claim 1, is the "online system." The Specification discloses that the online system may include various software modules and that the methods disclosed can be performed using a general purpose computer. Claim 1 merely includes instructions to implement the abstract idea in a particular environment, i.e., the "online system," which includes implementation on a general purpose computer.

Applicant Argues: Existing technologies for are slow and error-prone and just generally do not (and cannot) take into account the actual weighting, scoring, and probabilistic determination of malicious digital content, especially in high volume digital content communications. Thus, the novel and nonobvious ways recited by the claimed invention offer a solution that such conventional systems cannot even begin to provide.



Applicant Argues: the features recited above in independent claim 1 clearly provide an improvement in the field of computer-related digital content management and advertisement technology.

 Examiner respectfully disagrees and maintains the position of the Patent Trial and Appeal Board whose response is on the record dated March 31, 2021. The steps are merely data analyzation steps that are part of the abstract idea recited in the claim.

Applicant Argues: As shown above, claim 1, as amended, recites "significantly more" than generic computers alleged by the Examiner, including non-generic components. Furthermore, these limitations and features are clearly directed to additional elements that are unconventional in combination, which is why the rejections on the merits had been withdrawn.

Examiner respectfully disagrees and maintains the position of the Patent Trial and Appeal Board whose response is on the record dated March 31, 2021. Examiner can find no support for Applicant’s claims of significantly more and has not provided evidence that the online system is something more than a generic component.

                                                                                                                                                                                     

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681